Citation Nr: 0630358	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which, among other things, denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran may have a history of snoring during service, 
but he did not have sleep apnea during his period of service.

3.  The veteran does not have a diagnosed TMJ dysfunction.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A TMJ dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002 and May 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although notice of all five elements of a service-connection 
claim were not provided (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), there is no prejudice in the failure 
to provide notice of the downstream elements of disability 
rating and effective date as the service connection claims 
are being denied.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Thus, the timing of 
the notice in this matter does not nullify the rating action 
upon which this appeal is based and the Board specifically 
finds that the veteran is not prejudiced by the post-AOJ 
decision notice given in August 2006 because he was given 
sufficient time to submit and/or identify any and all 
additional evidence necessary to substantiate his claims.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though elected 
not to do so.  Although the veteran's representative 
requested in its August 2006 Brief that VA order a physical 
examination of the veteran, the Board finds that such 
assistance is not required under 38 C.F.R. § 3.159(c)(4) as 
there is no evidence of either sleep apnea or a TMJ 
dysfunction during service to meet the criteria specifically 
set out for when VA is required to order a physical 
examination and/or request a medical opinion.  Thus, it 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file and the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that his currently diagnosed sleep apnea 
began during service because he snored during his period of 
service and that is a sign of sleep apnea.  He acknowledges 
that he did not seek treatment for a sleep disorder nor was 
he determined to have one during service, yet he requests 
that reasonable doubt be resolved in his favor by assuming 
that the current disability began many years prior to the 
first diagnosis in 2002.  The veteran also requests that 
service connection at a noncompensable level be awarded for a 
TMJ dysfunction that was never diagnosed during service 
because he can pop his jaw; he advised VA in his VA Form 9, 
submitted in March 2004, that he did not experience any pain 
in his jaw associated with the popping.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran served honorably in the United States Navy for 
approximately twenty years and was discharged in February 
1995 without any complaints of sleep problems and/or TMJ 
dysfunction.  His service medical records do not include 
diagnoses of sleep apnea or a TMJ disorder.  The veteran was, 
however, evaluated in April 1994 for popping in the jaw with 
a history of a painful bite ten years prior.  There was no 
muscle discomfort and no treatment was required.  The history 
provided by the veteran for his discharge examination in 
December 1994 did not include any indication of sleep 
problems and/or dental or jaw problems.

Post- service treatment records do not include any complaints 
of or treatment for a TMJ dysfunction.  The veteran is 
primarily treated for gastroesophageal reflux disease (GERD) 
and diverticulitis.  He is noted to be obese.

In January 2002, the veteran complained of progressively 
worsening snoring over the previous six years, that he had 
woken up gasping for air and choking recently and was 
fatigued during the day.  He was referred for sleep testing 
and determined to have severe obstructive sleep apnea and 
multilevel upper airway obstruction.  The treatment plan 
included the use of a CPAP machine and aggressive weight 
reduction, which the veteran began in February 2002.  In 
October 2002, however, he underwent hyoid and tongue 
suspension, uvulopalatopharyngoplasty, tonsillectomy, 
septoplasty and bilateral submucous resectioning of the 
turbinates in an effort to assist with his ability to breath 
while sleeping.  None of the veteran's treatment records 
include any reference to his developing sleep apnea during 
service even though the veteran gave a history of loud 
snoring for twelve years when he initially saw the surgeon in 
February 2002.

Given the evidence as outlined above, the Board finds that 
there is no medical evidence to support the veteran's 
contention that sleep apnea began during service.  The 
veteran is certainly competent to state that he snored quite 
a bit during service, but that is simply one precursor of a 
disease that was first diagnosed over five years after 
discharge from service.  When considering the regulations and 
the definition of reasonable doubt, the Board finds that the 
doctrine cannot be employed here as the evidence is not in 
relative equipoise.  In order to find in the veteran's favor, 
one would have to resort to speculation to state that the 
disability began well over seven years prior to actual 
complaints and diagnosis even with it being accepted that 
sleep apnea does not just develop one night but takes 
possibly years to reach the level of a disability that may be 
diagnosed.  It is plausible that the veteran's currently 
diagnosed sleep apnea began developing as a result of the 
veteran gaining weight and having GERD problems during 
service, but the medical evidence simply does not show that 
sleep apnea was present during service; being a possibility 
does not rise to the level of being within the range of 
probability.  Therefore, reasonable doubt cannot be resolved 
in the veteran's favor and service connection must be denied 
for sleep apnea.

As for the veteran's complaints of TMJ dysfunction, the Board 
finds that there is no diagnosed disability for which VA 
compensation may be awarded.  The veteran was evaluated 
because he had popping in his jaw during service, but he was 
not determined to have a disability at that time.  There is 
no evidence of TMJ dysfunction at the time of discharge and 
the veteran has not sought treatment for a TMJ problem since 
that time.  The veteran, himself, advised VA that he had no 
pain in his jaw, but was simply able to pop the jaw.  Thus, 
service connection for a TMJ dysfunction must be denied as 
there is no current disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 


ORDER

Service connection for sleep apnea is denied.

Service connection for a TMJ dysfunction is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


